Case 6:18-cv-01693-.]A-DC| Document 1 Filed 10/09/18 Page 1 of 13 Page|D 1

v

‘~' l ".."-'!
t i‘._l_l.)

UNITED STATE§ DISTRICT COURT

 

MlDDLE DlsTRYtk§'BT~FELORlIEA L; 2
0RLAN1)0 mv_lsroN
LlsA sHAY, '
Plaimifr,
V.
cAsE No.;
sMARTPAY LEAslNG, LLC, (Q § [<5 ~QV - /L, 93 ~©r l jig b C|
Defendant.
/
MM

l. Unwanted “Robocalls” are the #| consumer complaint in America today.

2. The people complaining about harassing roboca|ls is increasing at an alarming rate.
ln 20|5, 2,125,968 complained to the Federal Trade Commission (FTC) and Federal
Communications Commission (FCC), in 2016 this number was 3,401,614 2016 and in 20|7 it was
4,501,96'/.l

3. SmartPay Leasing, LLC robocalled the Plaintiff a mindbogg|ing 700 times.

4. SmartPay Leasing, LLC has a corporate policy to robocall people thousands of
times.

5. “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the scourge of
modern civilization. They wake us up in the morning; they interrupt our dinner at night; they force
the sick and elderly out of bed; they hound us until we want to rip the telephone out of the wall.’
137 Cong. Rec. 30, 821 (l99l). Senator Hol|ings presumably intended to give telephone

subscribers another option: telling the autodialers to simply stop calling.” Osorio v. Stale Farm

 

' lt is important to recognize these merely reflect thc number of individuals that complained to these agencies; the
number ol` people that have been victimized by illegal robocalling abuse could be close to 100,000,000 in the last 3
years

Case 6:18-cv-01693-.]A-DC| Document 1 Filed 10/09/18 Page 2 of 13 Page|D 2

Bank, F.S.B., 746 F. 3d 1242, 1256 (l lth Cir. 2014). Despite the penalties put in place over 26
years ago, robocall abuse continues to skyrocket.

6. Plaintil`f, Lisa Shay, alleges Defendant, SmartPay Leasing, LLC, robocalled her
more than 700 times in stark violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227
el seq. (“'I`CPA”), the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 el. seq. (“FDCPA”),
the Florida Consumer Collection Practices Act, Fla. Stat. § 559.55 et seq. (“FCCPA”), lnvasion of
Privacy (“lOP”), and lntentional lnfliction of Emotiona| Distress (“llED”).

7. Robocalls are very inexpensive to make. As was noted in a Senate hearing on the
subject: “With such a cheap and scalable business model, bad actors can blast literally tens of
millions of illegal roboca|ls over the course of a single day at less than l cent per minute." Stopping
Fraudulenl Robocall Scams.' Can More Be Done?.' Hearing Before the Subcomm. on Consumer
Prol., Prod. Safely, and !ns. of the S. Comm. on Commerce, Sci., and Transp., l 13 Cong. 1 13-1 17
(2013) (statement of Lois Greisman, Assoc. Director, Division of Marketing Praetices, Bureau ol`
Consumer Protection, Federal Trade Commission).

8. The TCPA was enacted to prevent companies like SmartPay Leasing, LLC from
invading American citizens’ privacy and prevent illegal robocal|s.

9. Congress enacted the TCPA to prevent real harm. Congress found that "automated
or pre-recorded calls are a nuisance and an invasion of privacy, regardless of the type of call" and
decided that "banning" such calls made without consent was "the only effective means of
protecting telephone consumers from this nuisance and privacy invasion." Pub. L. No. 102-243,
§§ 2(10-13) (Dec. 20, 1991), codified at 47 U.S.C. § 227; sec also Mims v. Arrow Fin. Servs., LLC,

132 S. Ct. 740, 744 (2012) (“The Act bans certain practices invasive of privacy”).

Case 6:18-cv-01693-.]A-DC| Document 1 Filed 10/09/18 Page 3 of 13 Page|D 3

10. According to findings by the FCC-the agency Congress vested with authority to
issue regulations implementing the TCPA-such calls are prohibited because, as Congress found,
automated or prerecorded telephone calls are a greater nuisance and invasion of privacy than live
solicitation calls, and such calls can be costly and inconvenient. The FCC also recognized that

wireless customers are charged for incoming calls whether they pay in advance or after the minutes

are used.
JURISDICTION AND VENUE
11. Jurisdiction and venue for purposes of this action are appropriate and conferred by

28 U.S.C. §1331.
12. Violations described in the Comp|aint occurred while Plaintiff was in Apopka,
Florida.

FACTUAL ALLEGATIONS

 

13. Plaintif`f is a natural person and citizen of` the State of Florida, residing in Apopka,
Florida.

14. Plaintif`f is a “consumer” as defined in Florida Statute § 559.55(8) 15 U.S.C. §
1692(a)(3).

|5. P|aintif`f is an “a|leged debtor.”

16. P|aintiff is the “called party.” See Bre.s'low v. Wells Fargo chk, N.A., 755 F. 3d
1265 (l lth Cir. 2014); Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242 (1 lth Cir. 2014).

17. Def`endant is a corporation principal place of business in San Francisco, Califomia,
and conducts business in the State of Florida.

18. Def`endant is a “debt collector” as defined by Florida Statute § 559.55(7) and 15

U.S.C. § 1692(a)(6).

Case 6:18-cv-01693-.]A-DC| Document 1 Filed 10/09/18 Page 4 of 13 Page|D 4

19. The debt that is the subject matter of` this complaint is a “consumer debt” as defined
by Florida Statute § 559.55(6) and 15 U.S.C. § 1692(a)(5).

20, Plaintiff is the regular user and carrier of the cellular telephone number at issue,
(407) 952-4687.

21. Plaintiff is the regular user of the home telephone number at issue, (407) 682-7718.

22. Plaintiff was the “called party” during each phone ca11 subject to this lawsuit.

23. Defendant intentionally harassed and abused Plaintiff on numerous occasions by
calling several times during one day, and on back to back days, with such frequency as can
reasonably be expected to harass.

24. Defendant did not have the “express consent” of the Defendant to call her cell
phone and home phone.

25. “Express consent” is narrowly construed by the Courts.

26. lt is the Defendant’s burden to prove they had “express consent” per the TCPA to
call the Plaintiff on her cell phone and home phone using an "automatic telephone dialing system”
(ATDS).

27. lt is the Defendant’s burden to prove they had “express consent” per the TCPA to
ca11 the Plaintiff on her cell phone and home phone using an ATDS for each account they were
calling on.

28. Defendant was put on notice Plaintiff did not want the Defendant contacting her.

29. In or about 2014 Plaintiff began receiving calls from the Defendant to both her
cellular phone and her home phone, Defendant would place a call to both her cellular phone and

then to the home phone, each and every time the Defendant placed a call to the Plaintiff.

Case 6:18-cv-01693-.]A-DC| Document 1 Filed 10/09/18 Page 5 of 13 Page|D 5

30.

Defendant did not have the express consent of the Plaintiff to call her on the

accounts they called her on.

31.

Plaintiff expressly revoked any express consent Defendant may have mistakenly

believed it had for placement of telephone calls to Plaintiff"s aforementioned cellular telephone

and home phone numbers by the use of` an ATDS or a pre-recorded or artificial voice.

32.

Defendant attempted to collect a debt from the Plaintiff by this campaign of`

telephone calls.

33.

34.

35.

36.

37.

38.

Defendant made at least one (1) call to (407) 952-4687.

Defendant made at least one (1) call to (407) 952-4687 using an ATDS.
Defendant made at least one hundred (100) calls to (407) 952-4687.

Defendant made at least one hundred (100) calls to (407) 952-4687 using an ATDS.
Defendant made at least two hundred and twenty-five (225) calls to (407) 952-4687.

Defendant made at least two hundred and twenty-five (225) calls to (407) 952-4687

using an ATDS.

39.

40.

an ATDS.

41.

42.

43.

44.

45.

Defendant made at least three hundred and fifty (350) calls to (407) 952-4687.

Defendant made at least three hundred and fifty (350) calls to (407) 952-4687 using

Defendant made at least one (1) ca11 to (407) 682-7718.

Defendant made at least one hundred (100) calls to (407) 682-7718.

Defendant made at least two hundred and twenty- ive (225) calls to (407) 682-7718.
Defendant made at least three hundred and fifty (350) calls to (407) 682-7718.

Each ca11 the Defendant made to the Plaintist cell phone and home phone was

done so without the “express permission” of the Plaintiff`.

Case 6:18-cv-01693-.]A-DC| Document 1 Filed 10/09/18 Page 6 of 13 Page|D 6

46. Defendant has called other people’s cell phones and home phones without their
express consent.

47. Each call the Defendant made to the Plaintiff was made using an ATDS, which has
the capacity to store or produce telephone numbers to be called, without human intervention, using
a random or sequential number generator; and to dial such numbers as specified by 47 U.S.C §
227(a)(l).

48. The calls at issue were placed by the Defendant using a “prerecorded voice,” as
specified by the TCPA, 47 U.S.C. § 227(b)(l)(A).

49. Plaintiff repeatedly requested the Defendant to stop calling her cell phone and
home phone, however, the Defendant continued to make calls.

50. Defendant has admitted to calling cell phones and home phones using an ATDS
aher that person asked for the calls to stop.

51. Plaintiff’s conversations with the Defendant putting them on notice that they did
not want more phone calls were ignored.

52. Defendant has recorded at least one conversation with the Plaintif`f.

53. Defendant has recorded numerous conversations with the Plaintiff.

54. Defendant has made approximately seven hundred (700) calls to Plaintist
aforementioned cellular telephone number since in or about 2014 which will be established exactly
once Defendant turns over their dialer records.

55. Despite actual knowledge of their wrongdoing, the Defendant continued the
campaign of abusive robocalls.

56. Defendant has been sued in federal court where the allegations include: calling an

individual using an ATDS after the individual asked for the calls to stop.

6

Case 6:18-cv-01693-.]A-DC| Document 1 Filed 10/09/18 Page 7 of 13 Page|D 7

57. By effectuating these unlawful phone calls, Defendants have caused Plaintiff the
very harm that Congress sought to prevent-namely, a "nuisance and invasion of privacy."

58. Defendant’s aggravating and annoying phone calls trespassed upon and interfered
with Plaintiff’s rights and interests in her cellular telephone, cellular telephone line, homr phone
and home phone line, by intruding upon PlaintifPs seclusion.

59. Defendant’s phone calls harmed Plaintiff by wasting her time.

60. Moreover, "wireless customers [|ike Plaintiff] are charged for incoming calls
whether they pay in advance or after the minutes are used." ln re: Rules !mplememing the TCPA
0f1991, 23 FCC Rcd 559, 562 (2007). Defendant’s phone calls harmed Plaintiff by depleting the
battery life on her cellular telephone, and by using minutes allocated to Plaintiff by her cellular
telephone service provider.

61. Defendant’s corporate policy and procedures are structured as to continue to ca11
individuals like the Plaintiff, despite these individuals revoking any consent the Defendant may
have mistakenly believed it had.

62. Defendant’s corporate policy and procedures provided no means for the Plaintiff to
have her aforementioned cellular number removed from the call list.

63. Defendant has a corporate policy of using an ATDS or a prerecorded or artificial
voice message to collect debts from individuals such as Plaintiff for its financial benefit.

64. ln the last 3 years, the Defendant has had 447 complaints reported to the Better
Business Bureau (BBB), of which 159 of those complaints are classified as being related to
“Billing/Collection lssues. (According to bbb.org in October 20 | 8).

65. Plaintiff expressly revoked any consent Defendant may have mistakenly believed

it had for placement of telephone calls to Plaintiff`s aforementioned cellular telephone and home

7

Case 6:18-cv-01693-.]A-DC| Document 1 Filed 10/09/18 Page 8 of 13 Page|D 8

phone by the use of an ATDS or a pre-recorded or artificial voice immediately upon Defendant’s
placement of the calls. Making money while breaking the law is considered an incentive to
continue violating the TCPA and other state and federal statutes.

66. Defendant never had the Plaintiff's expressed consent for placement of telephone
calls to her aforementioned cellular telephone by the use of an ATDS or a pre-recorded or artificial
voice.

67. None of Defendant’s telephone calls placed to Plaintiff were for “emergency
purposes” as specified in 47 U.S.C. §227(b)(1)(A).

68. Defendant violated the TCPA, FDCPA and FCCPA with respect to the Plaintiff`.

69. Defendant willfully or knowingly violated the TCPA with respect to the Plaintiff`.

w
(Violation of the TCPA)

70. Plaintiff incorporates Paragraphs one (1) through sixty-nine (69).

71. Defendant willfully violated the TCPA with respect to the Plaintiff each time they
called the Plaintiff after she revoked her consent to be called by them using an ATDS or pre-
recorded voice.

72. Defendant knowingly violated the TCPA with respect to the Plaintiff, especially for
each of the auto-dialed calls made to Plaintist cellular telephone and home phone after Plaintiff
revoked her consent to be called by them using an ATDS or pre-recorded voice.

73. Defendant, SmartPay Leasing, LLC, repeatedly placed non-emergency telephone
calls to the wireless telephone number of Plaintiff using an automatic telephone dialing system or
prerecorded or artificial voice without Plaintiff’s prior express consent in violation of federal law,

including 47 u.s.c § 227(b)(1)(A)(iii).

Case 6:18-cv-01693-.]A-DC| Document 1 Filed 10/09/18 Page 9 of 13 Page|D 9

74. As a result of Defendant’s illegal conduct, Plaintiff suffered actual damages and,
under § 227(b)(3)(B), is entitled to, inter alia, a minimum of $500.00 in damages for each such
violation of the TCPA.

75. Plaintiff is also entitled to, and does, seek injunctive relief prohibiting Defendant,
SmartPay Leasing, LLC, from violating the TCPA in the future.

WHEREFORE, Plaintiff respectfully demands a trial byjury on all issues so triable and
judgment against Defendant for statutory damages, punitive damages, actual damages and any
other such relief the court may deem just and proper.

QM
(viola¢ion ofthe FDCPA)

76. Plaintiff incorporates Paragraphs one (1) through sixty-nine (69).

77. At all times relevant to this action, Defendant is subject to and must abide by 15
U.S.C. § 1692 el seq.

78. Defendant engaged in an act or omission prohibited under 15 U.S.C. § l692(d) by
willfully engaging in conduct the natural consequence of which is to harass, oppress, or abuse any
person in connection with the collection of a debt.

79. Defendant engaged in an actor omission prohibited under 15 U.S.C. § 1692(d)(5)
by causing a telephone to ring or engaging any person in telephone conversation repeatedly or
continuously with intent to annoy, abuse, or harass any person at the called number.

80. Defendant engaged in an act or omission prohibited under 15 U.S.C. § 1692(f) by
using unfair and unconscionable means to collect or attempt to collect any debt.

WHEREFORE, Plaintiff respectfully demands a trial byjury on all issues so triable and
judgment against for statutory damages, punitive damages, actual damages, costs, interest, attorney

fees and any other such relief the court may deem just and proper.
9

Case 6:18-cV-01693-.]A-DC| Document 1 Filed 10/09/18 Page 10 of 13 Page|D 10

COUNT III
(Violation of the FCCPA)

81. Plaintiff incorporates Paragraphs one (1) through sixty-nine (69).

82. At all times relevant to this action Defendant is subject to and must abide by the
law of Florida, including Florida Statute § 559.72.

83. Defendant has violated Florida Statute § 559.72(7) by willfully communicating
with the debtor or any member of her family with such frequency as can reasonably be expected
to harass the debtor or her family.

84. Defendant has violated Florida Statute § 559.72(7) by willfully engaging in other
conduct which can reasonably be expected to abuse or harass the debtor or any member of her
family.

85. Defendant has violated Florida Statute § 559.72(9) by attempting to enforce a debt
when Defendant knows that the debt is not legitimate or assert the existence of some legal right
when Defendant knows that right does not exist.

86. Defendant’s actions have directly and proximately resulted in Plaintiff’s prior and
continuous sustaining of damages as described by Florida Statute §559.77.

WHEREFORE, Plaintiff respectfully demands a trial byjury on all issues so triable and
judgment against Defendant for statutory damages, punitive damages, actual damages, costs,
interest, attorney fees, enjoinder of future illegal conduct, and any other such relief the court may

deem just and proper.

COUNT IV
(Invasion of Privacy - Intrusion Upon Seclusion)

87. Plaintiff incorporates Paragraphs one (l) through sixty-nine (69).

10

Case 6:18-cV-01693-.]A-DC| Document 1 Filed 10/09/18 Page 11 of 13 Page|D 11

~

88. Defendant through its collection conduct, has repeatedly and intentionally invaded
Plaintiff`s privacy.

89. Al| of the calls made to Plaintiff’s cell phone and home phone by Defendant and its
agents using an automatic telephone dialing system were made in violation of the TCPA, and were
unreasonable and highly offensive invasions of Plaintiff`s right to privacy.

90. Defendant’s persistent autodia|ed calls to both her cellular phone and home
telephone eliminated Plaintiff`s right to be left alone.

91. Defendant’s autodialed collection calls disrupted Plaintiff`s privacy, disrupted
Plaintiff's sleep, disrupted Plaintiff during mealtimes, disrupted Plaintiff during her work, and
continually frustrated and annoyed Plaintiff.

92. These persistent autodialed collection calls eliminated the peace and solitude that
the Plaintiff would have otherwise had in Plaintiff’s home and anywhere else Plaintiff went with
her cellular phone.

93. By calling both her home phone and cellular phone, Plaintiff had no escape from
these collection calls either in her home or when she left the home.

94. By persistently autodialing Plaintif`f’s cellular phone without prior express consent,
Defendant invaded Plaintiff`s right to privacy, as legally protected by the TCPA, and caused
Plaintiff to suffer concrete and particularized harm.

95. Defendant’s harassing collection conduct and tactic of repeatedly auto dialing
Plaintiff to both her cellular and home telephone after requests to stop is highly offensive to a
reasonable person.

96. Defendant intentionally intruded upon Plaintiff"s solitude and seclusion.

97. As a result of Defendant’s action or inaction, Plaintiff has been damaged.

11

Case 6:18-cV-01693-.]A-DC| Document 1 Filed 10/09/18 Page 12 of 13 Page|D 12

',‘

WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and
judgment against Defendant for statutory damages, punitive damages, actual damages and any

other such relief the court may deemjust and proper.

COUNT V
(Intentional Infliction of Emotional Distress)

98. Plaintiff incorporates Paragraph one (1) through sixty-nine (69).

99. The harassing and abusive conduct, including the repetitive robocalls to Plaintiff,
have caused severe emotional harm and distress, embarrassment, aggravation, and other losses.

100. lt is beyond the pale of decency to robocall anybody 700 times.

101. The damage to the Plaintiff was and is immense.

102. To ca11 somebody this amount of time is inhumane.

103. lt is utterly uncivilized to robocall someone 700 times.

104. lf a person called another person 700 times, the caller would most likely be in prison
for criminal harassment.

105. This is especially true if the caller continued to make the calls aHer being told to
stop and never had permission to call in the first place.

106. The calls to Plaintiff by Defendant are harassing, aggravating and highly intrusive.

WHEREFORE, Plaintiff respectfully requests that judgment be entered against
Defendant for punitive damages and such other and further relief as the Court shall deemjust and

proper.

12

Case 6:18-cV-01693-.]A-DC| Document 1 Filed 10/09/18 Page 13 of 13 Page|D 13

‘!`

Respectfully submitted,

/s/Amanda J. Allen

Amanda J. Allen, Esquire

Florida Bar No. 0098228

William Peerce Howard, Esquire

Florida Bar No. 0103330

THE CONSUMER PROTECTION FIRM

4030 Henderson Boulevard

Tampa, FL 33629

Telephone: (813) 500-1500

Facsimile: (813) 435-2369
Amanda@TheConsumerProtectionFirm.com
Bi1ly@TheConsumerProtectionFirm.com
Atlorne y for Plainterr

13

